DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grabner et al. (USPN 2019/0147221).
Consider claim 1, Grabner discloses a method of aligning a three-dimensional (3D) model, the method comprising: acquiring, by a processor, at least one two-dimensional (2D) image including an object (see fig. 2a and fig. 12; “Input Image” 202); detecting, by the processor, a feature point of the object in the at least one 2D input image using a neural network (see [0060;0074]; “using a learning algorithm to recognize an object category based on the extracted features.”); estimating, by the processor, a 3D pose of the object in the at least one 2D input image using the neural network (see [0060;0076]; “The pose estimation system 108 can process each of the input images 102 to detect one or more target objects”); retrieving, by the processor, a target 3D model based on the estimated 3D pose (see [0061]; “As shown in FIG. 3C and described below, a number of depth maps of candidate 3D models are then rendered under the estimated pose. The best 3D model is then selected based on a comparison between the airplane object and the depth maps of the candidate 3D models.”); and aligning, by the processor, the target 3D model and the object based on the feature point (see [0067]; “Modifying the size of the candidate 3D models in addition to rendering depth maps of the 3D models in the estimated pose of ”).
However, Grabner does not explicitly disclose aligning.
Nevertheless, Grabner discloses modifying 3D model size (see [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify 3D modeling of Grabner by aligning 3D model renderings by way of modifying in order yield real-world results. 
Consider claim 2 as applied to respective claim, Grabner discloses the acquiring of the at least one 2D input image comprises receiving a first 2D input image including the object of a first pose and a second 2D input image including the object of a second pose that is different from the first pose (see [0145]; “the network can be applied for a number of iterations to improve the pose accuracy”).
Consider claim 3 as applied to respective claim, Grabner discloses the acquiring of the at least one 2D input image comprises: receiving a first 2D input image including the object of a first pose; and generating a second 2D input image including the object of a second pose that is different from the first pose (see [0145] and fig. 2a “Predicted 2D Projections” 221).
Consider claim 4 as applied to respective claim, Grabner discloses detecting the object in the at least one 2D input image (see fig. 2a; airplane).
claim 5 as applied to respective claim, Grabner discloses the estimating of the 3D pose comprises: classifying a type of the object using the neural network; and estimating the 3D pose of the object based on a result of the classification using the neural network (see [0060; 0074]; “using a neural network based classifier may require a linear search over the set of available 3D meshes (of the 3D models) for the target object's category, which can prevent such an approach from being scalable. As noted above, the nearest neighbor search can be done in sub-linear time (at least approximatively), allowing it to be scalable according to the number of 3D models in the 3D model dataset”).
Consider claim 6 as applied to respective claim, Grabner discloses the retrieving of the target 3D model comprises: acquiring a first feature of the object in the at least one 2D input image; acquiring a second feature of a candidate 3D model from among candidate 3D models; and determining the candidate 3D model to be the target 3D model based on the first feature and the second feature (see [0081]; “The similarity loss is computed on hidden feature maps extracted from the last base network layer of the real domain CNN 220 and the synthetic domain CNN 224.”).
Consider claim 7 as applied to respective claim, Grabner discloses the determining comprises: calculating a similarity between the first feature and the second feature; and determining the candidate 3D model to be the target 3D model based on the similarity (see [0081]; “The similarity loss is computed on hidden ”).
Consider claim 8 as applied to respective claim, Grabner discloses adjusting the object or the target 3D model based on the estimated 3D pose, the feature point of the object, and a feature point of the target 3D model (see [0067]; “Modifying the size of the candidate 3D models in addition to rendering depth maps of the 3D models in the estimated pose of the target object provides the depth maps in a form that is similar to the form with which the target object is displayed in the input image. Such size and pose alignment can aid in the image comparison described below.”; obvious to modify based on pose and/or features). 
Consider claim 9 as applied to respective claim, Grabner discloses the adjusting comprises: adjusting the target 3D model or the object using the estimated 3D pose; and readjusting the adjusted object or the adjusted target 3D model based on the feature point of the object and the feature point of the target 3D model (see [0067]; “Modifying the size of the candidate 3D models in addition to rendering depth maps of the 3D models in the estimated pose of the target object provides the depth maps in a form that is similar to the form with which the target object is displayed in the input image. Such size and pose alignment can aid in the image comparison described below.”; obvious to modify based on pose and/or features).
claim 10 as applied to respective claim, Grabner discloses the adjusting comprises: adjusting the object or the target 3D model based on the feature point of the object and the feature point of the target 3D model; and readjusting the adjusted object or the adjusted target 3D model based on the estimated 3D pose (see [0086]; “The additional translation information can be used to refine the 2D object localization by re-projecting the 3D bounding box or a retrieved 3D model. This can be beneficial for augmented reality (AR) applications, because the center of the detected 2D image window is oftentimes different from the projection of the object's 3D center.”).
Consider claim 11 as applied to respective claim, Grabner discloses non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (see fig. 14).

Examiner Note: See independent claim 1 for more detailed rejection analysis of the remaining independent claims with similar subject matter.

Consider claim 12, Grabner discloses a method of training a neural network, the method comprising: acquiring, by a processor, at least one training two-dimensional (2D) input image including an object (see fig. 2a and fig. 12; “Input Image” 202); estimating, by the processor, a three-dimensional (3D) pose of the object in the at least one training 2D input image using the neural network (see [0060;0074]); retrieving, by the processor, a target 3D model based on the estimated 3D pose (see [0076]); Modifying the size of the candidate 3D models in addition to rendering depth maps of the 3D models in the estimated pose of the target object provides the depth maps in a form that is similar to the form with which the target object is displayed in the input image. Such size and pose alignment can aid in the image comparison described below.”).
However, Grabner does not explicitly disclose aligning.
Nevertheless, Grabner discloses modifying 3D model size (see [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify 3D modeling of Grabner by aligning 3D model renderings by way of modifying in order yield real-world results.
Consider claim 13 as applied to respective claim, Grabner discloses the estimating of the 3D pose comprises: classifying a type of the object using the neural network; estimating the 3D pose of the object based on a result of the classification using the neural network, and the training of the neural network comprises training the neural network based on the classified type (see figs. 2a, 13; CNN and various different objects and types).
Consider claim 14 as applied to respective claim, Grabner discloses acquiring a composite image of at least one candidate 3D model of the estimated 3D pose; and 
Consider claim 17 as applied to respective claim, Grabner discloses non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 12 (see fig. 14).
Consider claim 18, Grabner discloses an apparatus for aligning a three-dimensional (3D) model, the apparatus comprising: a memory configured to store a neural network and instructions, a processor configured to execute the instructions to acquire at least one two-dimensional (2D) image including an object (see fig. 2a and fig. 12; “Input Image” 202), detect a feature point of the object in the at least one 2D image using the neural network (see [0060;0074]), estimate a 3D pose of the object in the at least one 2D image using the neural network (see [0057;0060]), retrieve a target 3D model based on the estimated 3D pose (see [0076]), and align the target 3D model and the object based on the feature point (see [0067]; “Modifying the size of the candidate 3D models in addition to rendering depth maps of the 3D models in the estimated pose of the target object provides the depth maps in a form that is similar to the form with which the target object is displayed in the input image. Such size and pose alignment can aid in the image comparison described below.”).
However, Grabner does not explicitly disclose aligning.
Nevertheless, Grabner discloses modifying 3D model size (see [0067]).
.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 14, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662